DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/14/2019. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claims 1-7, step 1 analysis, the subject matter of claims 1-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-7 are directed to a method.

Claims 1-7 include the revised step 2A, prong two additional elements of receiving information indicating a service area and transmitting information indicating the adjusted service area. The receiving  of information is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting information is also recited at a high level of generality and also represents insignificant extra-solution activity. Claims 1-7 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-7 generally link the use of the abstract idea to a particular technological environment or field of use (shared mobility systems). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 1-7 do not include any step 2B additional elements. Therefore, claims 1-7 are rejected under 35 U.S.C. 101.


Regarding claims 8-14, step 1 analysis, the subject matter of claims 8-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-14 are directed to a device.
Claims 8-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 8-14 are directed to a device for determining an adjusted service area. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “shared mobility support platform”. That is, other than reciting “shared mobility support platform” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “shared mobility support platform” language, the claim encompasses a fleet manager deciding to adjust a service area based on an analysis of risks and revenues. The mere nominal recitation of “shared mobility support platform” does not take the claim limitations out of the mental process group. Thus, the claims recite a mental process.
Claims 8-14 include the revised step 2A, prong two additional elements of receive information indicating a service area and transmit information indicating the adjusted service area. The receiving  of information is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting information is also recited at a high level of generality and also represents insignificant extra-solution activity. Claims 8-14 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 8-14 generally link the use of the abstract idea to a particular technological environment or field of use (shared mobility systems). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Regarding claims 15-20, step 1 analysis, the subject matter of claims 15-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-20 are directed to a device.
Claims 15-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-20 are directed to a device for determining an adjusted service area. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “shared mobility support platform”. That is, other than reciting “shared mobility support platform” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “shared mobility support platform” language, the claim encompasses a fleet manager deciding to adjust a service area based on an analysis of risks and revenues. The mere nominal recitation of “shared mobility support platform” does not take the claim limitations out of the mental process group. Thus, the claims recite a mental process.
Claims 15-20 include the revised step 2A, prong two additional elements of receive information indicating a service area and transmit information indicating the adjusted service area. The receiving  of 
Claims 15-20 include the step 2B additional elements of one or more non-transitory computer readable media and one or more processors. Applicant’s specification does not provide any indication that the media and processors are anything other than conventional media and processors within a generic computing device. Receiving and transmitting information are well-understood, routine and conventional functions when claimed using generic media and processors. Media and processors are widely prevalent and in common use in shared mobility systems. Media and processors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the shared mobility systems industry. Therefore, claims 15-20 are rejected under 35 U.S.C. 101.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balva (US-2020/0249047-A1, hereinafter Balva).
Regarding claim 1, Balva discloses:
at a shared mobility support platform: (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304);
receiving information indicating a service area of a shared mobility service (paragraph [0033] and FIG. 2B, mapping-250);
calculating information indicating one or more of risk or revenue associated with provision of shared mobility services in the service area (paragraphs [0033-0034]);
determining an adjusted service area (paragraph [0043]);
wherein the adjusted service area is associated with one or more of a reduction in risk or an increase in revenue (paragraphs [0041-0045] and FIG. 4, service provider environment-408, route generation module-418, and route optimization module-420); and
transmitting information indicating the adjusted service area to a device associated with the shared mobility service (paragraphs [0042-0043]).



Regarding claim 4, Balva further discloses:
wherein the determining of the adjusted service area (paragraph [0043]);
comprises iteratively adjusting the service area (paragraph [0044], the raising and lowering of various factors may result in a change in ridership levels, customer reviews, and the like, as well as actual costs and timing, which can be fed back into a machine learning algorithm to learn the appropriate weightings, values, ranges, or factors to be used with an optimization function); and
to optimize one or more of risk or revenue (paragraphs [0041-0045] and FIG. 4, service provider environment-408, route generation module-418, and route optimization module-420).
Regarding claim 8, Balva further discloses:
A shared mobility support platform comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the shared mobility support platform to: (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304);
receive information indicating a service area of a shared mobility service (paragraph [0033] and FIG. 2B, mapping-250);
calculate information indicating one or more of risk or revenue associated with provision of shared mobility services in the service area (paragraphs [0033-0034]);
determine an adjusted service area (paragraph [0043]);
wherein the adjusted service area is associated with one or more of a reduction in risk or an increase in revenue (paragraphs [0041-0045] and FIG. 4, service provider environment-408, route generation module-418, and route optimization module-420); and
transmit information indicating the adjusted service area to a device associated with the shared mobility service (paragraphs [0042-0043]).

Regarding claims 11 and 17, Balva further discloses:
wherein, to determine the adjusted service area (paragraph [0043]);
the instructions, when executed by the one or more processors (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304); 
cause the shared mobility support platform to iteratively adjust the service area (paragraph [0044], the raising and lowering of various factors may result in a change in ridership levels, customer reviews, and the like, as well as actual costs and timing, which can be fed back into a machine learning algorithm to learn the appropriate weightings, values, ranges, or factors to be used with an optimization function); and
to optimize one or more of risk or revenue (paragraphs [0041-0045] and FIG. 4, service provider environment-408, route generation module-418, and route optimization module-420).
Regarding claim 15, Balva further discloses:
One or more non-transitory computer readable media storing computer-executable instructions that, when executed by one or more processors of a shared mobility support platform, cause the shared mobility support platform to: (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304);
receive information indicating a service area of a shared mobility service (paragraph [0033] and FIG. 2B, mapping-250);
calculate information indicating one or more of risk or revenue associated with provision of shared mobility services in the service area (paragraphs [0033-0034]);
determine an adjusted service area (paragraph [0043]);
wherein the adjusted service area is associated with one or more of a reduction in risk or an increase in revenue (paragraphs [0041-0045] and FIG. 4, service provider environment-408, route generation module-418, and route optimization module-420); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 9-10, 12-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balva, as applied to claims 1, 4, 8, 11 and 15 above, and further in view of Luo et al. (US-2018/0315148-A1, hereinafter Luo).
Regarding claims 2 and 9, Balva does not disclose that the information indicating a service area comprises one or more zip codes. However, Luo discloses dynamic optimized reassignment of providers at a geohash level, including the following features:
wherein the information indicating a service area comprises one or more zip codes (paragraph [0066] and FIG. 4B, virtual geographic boundary-422).
Luo teaches that a ride matching module may use one or more zip codes to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of zip codes to identify geographic limitations of Luo into the transportation management service which determines service areas based on cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently establishing the geographic boundaries of service areas.
Regarding claims 3, 10 and 16, Balva does not disclose that the information indicating a service area comprises an isochrone map. However, Luo further discloses:
wherein the information indicating a service area comprises an isochrone map (paragraph [0066] and FIG. 4B, virtual geographic boundary-422).
Luo teaches that a ride matching module may use a threshold estimated time of arrival (ETA) to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the threshold estimated time of arrival (ETA) to identify geographic limitations of Luo into the transportation management service which determines service areas based on cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently establishing the geographic boundaries of service areas.
Regarding claim 5, Balva further discloses:
wherein the iterative adjusting of the service area comprises (paragraphs [0041-0045]).
Balva does not disclose that the information indicating a service area comprises one or more zip codes. However, Luo further discloses:
adding zip codes to or removing zip codes from the service area (paragraph [0066] and FIG. 4B, virtual geographic boundary-422).
Luo teaches that a ride matching module may use one or more zip codes to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of zip codes to identify geographic limitations of Luo into the transportation management service which iteratively adjusts service areas using machine learning algorithms which consider cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a 
Regarding claim 6, Balva further discloses:
wherein the iterative adjusting of the service area comprises iteratively increasing or decreasing the service area (paragraphs [0041-0045]).
Balva does not disclose that the information indicating a service area comprises travel time from a given location. However, Luo further discloses:
based on travel time from a given location (paragraph [0066] and FIG. 4B, virtual geographic boundary-422).
Luo teaches that a ride matching module may use a threshold estimated time of arrival (ETA) to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the threshold estimated time of arrival (ETA) to identify geographic limitations of Luo into the transportation management service which iteratively adjusts service areas using machine learning algorithms which consider cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently establishing the geographic boundaries of service areas.
Regarding claims 12 and 18, Balva further discloses:
wherein, to iteratively adjust the service area (paragraphs [0041-0045]); and
the instructions, when executed by the one or more processors (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304).
Balva does not disclose that the information indicating a service area comprises one or more zip codes. However, Luo further discloses:

Luo teaches that a ride matching module may use one or more zip codes to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of zip codes to identify geographic limitations of Luo into the transportation management service which iteratively adjusts service areas using machine learning algorithms which consider cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently establishing the geographic boundaries of service areas.
Regarding claims 13 and 19, Balva further discloses:
wherein, to iteratively adjust the service area (paragraphs [0041-0045]);
the instructions, when executed by the one or more processors (paragraphs [0079-0082] and FIG. 13, computing device-1300, processor-1302, and memory-1304); and
cause the shared mobility support platform to iteratively increase or decrease the service area (paragraphs [0041-0045]).
Balva does not disclose that the information indicating a service area comprises travel time from a given location. However, Luo further discloses:
based on travel time from a given location (paragraph [0066] and FIG. 4B, virtual geographic boundary-422).
Luo teaches that a ride matching module may use a threshold estimated time of arrival (ETA) to identify available providers relative to a ride request location (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the threshold estimated time of arrival (ETA) to identify geographic limitations .

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balva, as applied to claims 1, 8 and 15 above, and further in view of Kislovskiy et al. (US-2018/0342113-A1, hereinafter Kislovskiy).
Regarding claim 7, Balva does not disclose that calculated risk is based on a risk adjusted price per mile and an estimated demand. However, Kislovskiy discloses an on-trip monitoring system for an on-demand transportation service, including the following features:
determining a risk adjusted price per mile (paragraphs [0162-0166], fare rates; and FIG. 13, calculate an aggregate trip risk for each vehicle in the candidate set-1330, and select a most optimal vehicle from the candidate set to service the transport request-1335);
determining an estimated demand (paragraph [0165]); and
wherein the calculated information indicates risk and is based on the risk adjusted price per mile and the estimated demand (paragraphs [0162-0166] and FIG. 13, estimated profitability for the vehicle-1328, calculate an aggregate trip risk for each vehicle in the candidate set-1330, and select a most optimal vehicle from the candidate set to service the transport request-1335).
Kislovskiy teaches that each autonomous vehicle in an on-demand transportation service is associated with a distance and/or estimated time to a pick-up location, and an estimated profitability and individual risk value for servicing the transport request (paragraph [0166]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the estimated profitability and individual risk value for servicing the transport 
Regarding claims 14 and 20, Balva does not disclose that calculated risk is based on a risk adjusted price per mile and an estimated demand. However, Kislovskiy further discloses:
determine a risk adjusted price per mile (paragraphs [0162-0166], fare rates; and FIG. 13, calculate an aggregate trip risk for each vehicle in the candidate set-1330, and select a most optimal vehicle from the candidate set to service the transport request-1335);
determine an estimated demand (paragraph [0165]); and
wherein the calculated information indicates risk and is based on the risk adjusted price per mile and the estimated demand (paragraphs [0162-0166] and FIG. 13, estimated profitability for the vehicle-1328, calculate an aggregate trip risk for each vehicle in the candidate set-1330, and select a most optimal vehicle from the candidate set to service the transport request-1335).
Kislovskiy teaches that each autonomous vehicle in an on-demand transportation service is associated with a distance and/or estimated time to a pick-up location, and an estimated profitability and individual risk value for servicing the transport request (paragraph [0166]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the estimated profitability and individual risk value for servicing the transport request of Kislovskiy into the transportation management service which iteratively adjusts service areas using machine learning algorithms which consider cost and resource efficiency of Balva. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently establishing the geographic boundaries of service areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667